Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/332,603 filed on 03/12/2019. This application is a 371 of PCT/KR2017/011233, filed on 10/12/2017, which claims foreign priority of KR10-2016-0133353, filed on 10/14/2016.

	
Restriction/Election
	
	Applicant’s election without traverse of Group I, Claims 1 – 15 and 18 in the reply filed on 02/02/2022 is acknowledged. Claims 16 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JP2005/290494, using espacenet translation) as evidenced by SteelJIS (SUS316L Stainless Steel Composition)

Regarding claims 1 – 3, Shimizu teaches a method of making a metal foam sintered body [Title]. Shimizu teaches an example in which SUS316L stainless steel is used as the composition [0020]. Wherein iron (Fe) is interpreted as the first metal with a magnetic permeability of 90 and a conductivity of 8 MS/m at 20°C, meeting the claimed limitation of claim 1 and the claimed limitation of claim 2. Furthermore, as evidenced by SteelJIS, chromium is present, meeting the claimed limitation of a second metal in claim 1 and the claimed limitation of claim 3. 
Shimizu teaches sintering in a vacuum furnace to form a foam sintered body, meeting the claimed limitation of sintering a green structure [0020]

Regarding claims 4 – 5, Shimizu teaches the invention as applied above in claim 1. Shimizu teaches using SUS316L Stainless steel as the composition in which iron is interpreted as the first metal [0020]. As evidenced by SteelJIS, iron would be present in more than 30% by weight, meeting the claimed limitation of claim 4. Shimizu teaches that the average particles size used was 3 µm for the SUS316L powder for foaming, which falls within the claimed range of claim 5[0020].

Regarding claims 6 and 8, Shimizu teaches the invention as applied above in claim 1. Shimizu teaches that the stainless steel metal powder is mixed with a polyvinyl alcohol aqueous solution (interpreted as the meeting the claimed “binder”) and also includes a detergent of sodium alkyl ether sulfate (interpreted as the meeting the claimed “dispersant”), meeting the claimed limitation of claim 6, and wherein the polyvinyl alcohol meets the claimed limitation of claim 8. 

Regarding claim 18, Shimizu teaches the invention as applied above in claim 1. Shimizu teaches that a drying step occurs prior to sintering [0020], meeting the claimed limitation. 


Claims 1 – 6, 10 – 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (EP0765704)

Regarding claims 1 – 5, Hoshino teaches a method for making a sintered porous plate [Title]. Hoshino teaches a specific example in which stainless steel powder with an average diameter of 12 µm, which falls within the claimed range of claim 5, is used for the sintered porous plate [Page 8, line 42 – 54; Example 1-2, Table 1]. Wherein iron meets the claimed limitation(s) of the first metal in claims 1 and 2, and chromium meets the claimed limitation(s) of claim 1 and 3 for the second metal. Wherein the iron of the steel would meet the claimed range of claim 4 of 30 wt% or more of a first metal.
Hoshino teaches that the porous plate is subjected to sintering, meeting the claimed limitation of sintering a green structure. [Page 8, line 42 – 54; Example 1-2, Table 1]

Regarding claims 6 and 10 – 11, Hoshino teaches the invention as applied above in claim 1. Hoshino teaches that the a slurry is made to then form the green structure [Page 8, line 42 – 54], 
Hoshino further teaches the weight percentages of the respective slurry components Example 1-2, Table 1], which results in the weight ratios of; 
16.67 parts by weight of binder relative to 100 parts by weight of metal powder, which anticipates the range of claim 10
                 
                    
                        
                            B
                            i
                            n
                            d
                            e
                            r
                        
                        
                            M
                            e
                            t
                            a
                            l
                             
                            P
                            o
                            w
                            d
                            e
                            r
                        
                    
                    *
                    100
                    =
                    
                        
                            6.5
                             
                            w
                            t
                            +
                            3.5
                             
                            w
                            t
                        
                        
                            60
                             
                            w
                            t
                        
                    
                    *
                    100
                    =
                    
                        
                            16.67
                             
                            b
                            i
                            n
                            d
                            e
                            r
                        
                        
                            100
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                
            

500 parts by weight of binder to 100 parts by weight of dispersant, which anticipates the claimed range of claim 11
                
                    
                        
                            B
                            i
                            n
                            d
                            e
                            r
                        
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            D
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                    
                    *
                    100
                    =
                    
                        
                            6.5
                             
                            w
                            t
                            +
                            3.5
                             
                            w
                            t
                        
                        
                            2
                             
                            w
                            t
                        
                    
                    *
                    100
                    =
                    
                        
                            500
                             
                            b
                            i
                            n
                            d
                            e
                            r
                        
                        
                            100
                             
                            s
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            d
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                    
                
            

Regarding claim 18, Hoshino teaches the invention as applied above in claim 1. Hoshino teaches that the slurry is dried prior to sintering [Page 8, line 45 – 52], meeting the claimed limitation. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP2005/290494, using espacenet translation), as applied to claim 1 above. 

Regarding claim 7, Shimizu teaches the invention as applied above in claim 7. Shimizu teaches an alternative to the detergent of sodium alkyl ether sulfate (interpreted as the meeting the claimed “dispersant”) which includes polyhydric alcohol derivatives [0014].
prima facie case of obviousness (See MPEP 2144.06 II).


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (EP0765704), as applied to claim 1 above. 

Regarding claims 7 and 9, Hoshino teaches the invention as applied above in claim 1. Hoshino teaches that the surfactant (interpreted as the claimed dispersant), can be polyvalent alcohol derivatives [Page 5, line 43 – 47]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the surfactant of DBS [See Table 1, Example 1-2] and substituted it with the polyvalent alcohol derivative, as taught by Hoshino. The substitution of equivalents known for the same purpose is a prima facie case of obviousness (See MPEP 2144.06 II).

Furthermore, Hoshino teaches that the metal powder can be in a range of 30 – 80 wt% [Page 8, line 23 – 24] and the surfactant (i.e. dispersant) can be present in a range of 0.05 – 5 wt% [Page 8, line 47 – 48]. This results in a weight ratio range of 0.0625 – 16.667 parts relative to 100 parts of metal powder, which overlaps with the claimed range of claim 9. 
                
                    
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            D
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                        
                            M
                            e
                            t
                            a
                            l
                             
                            P
                            o
                            w
                            d
                            e
                            r
                        
                    
                    *
                    100
                    =
                    
                        
                            5
                            w
                            t
                        
                        
                            30
                             
                            w
                            t
                        
                    
                    *
                    100
                    =
                    
                        
                            16.667
                             
                            s
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            d
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                        
                            100
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                
            
                
                    
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            D
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                        
                            M
                            e
                            t
                            a
                            l
                             
                            P
                            o
                            w
                            d
                            e
                            r
                        
                    
                    *
                    100
                    =
                    
                        
                            0.05
                             
                            w
                            t
                        
                        
                            80
                             
                            w
                            t
                        
                    
                    *
                    100
                    =
                    
                        
                            0.0625
                             
                            s
                            u
                            r
                            f
                            a
                            c
                            t
                            a
                            n
                            t
                            /
                            d
                            i
                            s
                            p
                            e
                            r
                            s
                            a
                            n
                            t
                        
                        
                            100
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                
            



Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 8, Hoshino teaches the invention as applied above in claim 1. Hoshino teaches that the binder can be polyvinyl alcohol [Page 5, line 25 – 30]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binder of HPMC and MC [See Table 1, Example 1-2] and substituted it with the polyvalent alcohol, as taught by Hoshino. The substitution of equivalents known for the same purpose is a prima facie case of obviousness (See MPEP 2144.06 II).


Claims 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (EP0765704), as applied to claim 1 above, in view Alf (DE3015981, using espacenet translation).

Regarding claims 12 and 14, Hoshino teaches the invention as applied above in claim 1. Hoshino does not explicitly teach using an electromagnetic field to sinter the green structure. 

Alf teaches a method for producing a porous sintered structure [0002]. Alf teaches that the sintering is performed using an induction heating device in which the frequency is 300 – 600 kHz [0027], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hoshino and used induction heating for the sintering step, as taught by Alf. As disclosed in Alf, the induction heating leads to increased temperature between the contact points of the particles which leads to bonding and achieving internal porosity. Furthermore, given that Hoshino and Alf are directed to producing porous metal structures, a person of ordinary skill in the art would have a reasonable expectation of success in combining. 

Regarding claim 15, Hoshino in view of Alf teaches the invention as applied above in claim 12. Hoshino teaches a sintering time of 1 hour, which falls within the claimed range [See Table 1, Example 1-2]. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (EP0765704) in view Alf (DE3015981, using espacenet translation), as applied above in claim 12, in further view of Geissler (US 5,343,023).

Regarding claim 13, Hoshino in view of Alf teaches the invention as applied above in claim 12. Hoshino in view of Alf does not teach the current used for the induction heating device. 


	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hoshino in view of Alf and used the current values as taught by Geissler, given that Geissler operates in a similar frequency range as Hoshino in view of Alf, a person of ordinary skill in the art would have a reasonable expectation of success in using the frequency as taught by Geissler. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0155662 – Thin porous sheets
US2006/0118984 – Forming metal foam
US 6,706,239 – Co-forming metal foam with heat treating
US 5,848,351 – Skeletal porous structure produced by sintering a structure formed from slurry
US 3,897,221 – Nickel porous structure subjected to sintering including disclosure discussing induction heating example

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735